Exhibit 10.3

Stock Option Award (#)             

BRONCO DRILLING COMPANY, INC.

2006 STOCK INCENTIVE PLAN

STOCK OPTION AWARD CERTIFICATE

THIS IS TO CERTIFY that Bronco Drilling Company, Inc., a Delaware corporation
(the “Company”), has granted you (the “Participant”) an option to purchase
Common Stock (the “Stock” or “Shares”) of the Company under its 2006 Stock
Incentive Plan (the “Plan”), as follows:

 

Name of Participant:            Address of Participant:                      
           Total Option Shares:            Exercise Price Per Share:           
Type of Option:      ¨ Incentive Stock Option                 ¨ Nonqualified
Stock Option Date of Grant:            Expiration Date:           

Vesting

Commencement Date:

           Vesting Schedule:        

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Stock Option Agreement, which is attached hereto as Annex I and the Plan (both
incorporated herein by this reference as if set forth in full in this document).
By executing this Certificate, you hereby irrevocably elect to accept the Stock
Option Award rights granted pursuant to this Certificate and the related Stock
Option Agreement and to receive the Option to purchase Stock of Bronco Drilling
Company, Inc. designated above subject to the terms of the Plan, this
Certificate and the Stock Option Agreement.

 

PARTICIPANT:     BRONCO DRILLING COMPANY, INC.       

By:

       , an individual       D. Frank Harrison, Chief Executive Officer

Dated:         

Dated:

    

 

Bronco Drilling Company, Inc. Stock Option Award Certificate



--------------------------------------------------------------------------------

Annex I

BRONCO DRILLING COMPANY, INC.

2006 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

This Stock Option Agreement (this “Agreement”), is made and entered into on the
execution date of the Stock Option Award Certificate to which it is attached
(the “Certificate”), by and between Bronco Drilling Company, Inc., a Delaware
corporation (the “Company”), and the Director, Employee or Consultant
(“Participant”) named in the Certificate.

Pursuant to the Bronco Drilling Company, Inc. 2006 Stock Incentive Plan (the
“Plan”), the Administrator of the Plan has authorized the grant to Participant
of the option to purchase shares of the Company’s Common Stock (the “Award”),
upon the terms and subject to the conditions set forth in the Certificate, this
Agreement and in the Plan. Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Plan.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Grant of Option. The Company hereby grants to Participant an option (this
“Option”) to purchase the total number of shares of Common Stock of the Company
set forth in the Certificate as Total Option Shares (the “Shares”) at the
Exercise Price Per Share set forth in the Certificate (the “Exercise Price”),
subject to all of the terms and conditions of the Certificate, this Agreement
and the Plan. If designated as an Incentive Stock Option in the Certificate, the
Option is intended to qualify as an “incentive stock option” (an “ISO”) within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), although the Company makes no representation or guarantee that such
Option will qualify as an ISO.

2. Exercise Period; Vesting. Unless expired as provided in Section 3 of this
Agreement, this Option may be exercised from time to time after the Date of
Grant set forth in the Certificate to the extent the Option has vested in
accordance with the vesting schedule set forth in the Certificate. The Shares
issued upon exercise of the Option will be subject to the restrictions on
transfer set forth in Section 11 below. Provided Participant continues to
provide Continuous Service to the Company or any Affiliate, the Option will
become vested according to the Vesting Schedule in the Certificate. A vested
Option may not be exercised for less than a full share. If application of the
vesting percentage causes a fractional Share to otherwise become exercisable,
such Share shall be rounded down to the nearest whole Share for each year except
for the last year in such vesting period, at the end of which vesting period
this Option shall become exercisable for the full remainder of the unexercised
Shares subject to the Option.

3. Expiration. The Option shall expire on the Expiration Date set forth in the
Certificate or earlier as provided in Section 4 below.

4. Termination of Continuous Service.

4.1. Forfeiture of Unvested Options. If the Participant’s Continuous Service is
terminated for any reason, the unvested portion of the Option shall terminate
immediately and

 

Bronco Drilling Company, Inc. Stock Option Agreement



--------------------------------------------------------------------------------

the Participant may exercise the vested portion as provided in this Section 4.
Outstanding Options that are not exercisable at the time a Participant’s
Continuous Service terminates for any reason other than Cause (including upon
the Participant’s death or Disability) shall be forfeited and expire at the
close of business on the date of such termination. Outstanding Options,
including otherwise vested options at the time a Participant’s Continuous
Service terminates for Cause shall be forfeited and expire at the beginning of
business on the date of such termination.

4.2. Termination for Any Reason Except Death, Disability or Cause. Unless
otherwise provided in an employment agreement the terms of which have been
approved by the Administrator, if Participant’s Continuous Service is terminated
for any reason, except death, Disability or Cause, the Option, to the extent
(and only to the extent) that it would have been exercisable by Participant
immediately prior to termination of Continuous Service, may be exercised by
Participant until the earlier of the Expiration Date or, except as set forth
below, the date that is three (3) months following the termination of the
Participant’s Continuous Service and the Option shall thereafter terminate and
cease to be exercisable.

4.3. Termination Because of Death or Disability. If Participant’s Continuous
Service is terminated because of death or Disability of Participant (or
Participant dies within three (3) months of the date of termination when such
termination is for any reason other than Participant’s Disability or for Cause),
the Option, to the extent that is exercisable by Participant on the date of
termination, may be exercised by Participant (or Participant’s legal
representative) no later than twelve (12) months after the date of termination,
but in any event no later than the Expiration Date. If permitted by this
Agreement, any exercise beyond (a) three (3) months after the date of
termination when the termination is for any reason other than the Participant’s
death or Disability or (b) twelve (12) months after the date of termination when
the termination is for Participant’s Disability is deemed to be a Nonqualified
Stock Option (an “NQSO”) and not an ISO.

4.4. Termination for Cause. If the Participant’s Continuous Service is
terminated as a result of the Participant’s termination of Continuous Service
for Cause, all outstanding Options granted to such Participant, including
otherwise vested Options, shall expire as of the commencement of business on the
date of such termination of Continuous Service.

4.5. Extension of Termination Date. If the exercise of the Option following the
termination of the Participant’s Continuous Service (other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the exercise of the Option or issuance of Shares of Common Stock would
violate the registration requirements under the Securities Act or any other
state or federal securities law requirement, then the Option shall terminate on
the earlier of (a) the expiration of the Expiration Date specified in the
Certificate or (b) the expiration of a period after termination of the
Participant’s Continuous Service that is three (3) months after the end of the
period during which the exercise of the Option would be in violation of such
registration or other securities law requirements.

4.6. No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Participant any right to continue in the employ of, or other relationship
with, the Company or any Affiliate, or limit in any way the right of the Company
or any Affiliate to terminate Participant’s employment or other relationship at
any time, with or without Cause.

 

Bronco Drilling Company, Inc. Stock Option Agreement Page 2



--------------------------------------------------------------------------------

5. Manner of Exercise.

5.1. Stock Option Exercise Agreement. To exercise this Option, Participant (or
in the case of exercise after Participant’s death or incapacity, Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company an executed stock option exercise agreement in the form attached
hereto as Exhibit A, or in such other form as may be approved by the
Administrator from time to time (the “Exercise Agreement”), which shall set
forth, inter alia, (a) Participant’s election to exercise the Option, (b) the
number of Shares being purchased, (c) any restrictions imposed on the Shares and
(d) any representations warranties and agreements regarding Participant’s
investment intent and access to information as may be required by the Company to
comply with applicable securities laws. If someone other than Participant
exercises the Option, then such person must submit documentation reasonably
acceptable to the Company verifying that such person has the legal right to
exercise the Option.

5.2. Limitations on Exercise. The Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise. The Option may not be exercised
for fewer than one (1) Share or for a fractional Share. If a fractional Share
would otherwise become exercisable, such Share shall be rounded down to the
nearest whole Share for each year except for the last year of the applicable
vesting period, at the end of which vesting period this Option shall become
exercisable for the full remainder of the unexercised Shares subject to the
Option.

5.3. Payment. The entire Exercise Price of this Option to purchase Shares issued
under the Plan shall be payable in full by cash or check for an amount equal to
the aggregate Exercise Price Per Share for the number of Shares being purchased.
Alternatively, in the sole discretion of the Plan Administrator and upon such
terms as the Plan Administrator shall approve, the Exercise Price may be paid
by:

(a) paying all or a portion of the aggregate Exercise Price Per Share for the
number of Shares being purchased by delivery to the Company of other shares of
Common Stock, duly endorsed for transfer to the Company, with a Fair Market
Value on the date of delivery equal to the exercise price (or portion thereof)
due for the number of Shares being acquired, or by means of attestation whereby
the Participant identifies for delivery specific shares of Common Stock where
such shares have a Fair Market Value on the date of attestation equal to the
exercise price (or portion thereof) and receives a number of Shares equal to the
difference between the number of Shares thereby purchased and the number of
identified attestation shares of Common Stock (collectively a “Stock For Stock
Exercise”); provided, however, that the shares of Common Stock used in such
Stock for Stock Exercise (i) have either (1) been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes) and have been paid for within the
meaning of SEC Rule 144 (and, if such shares were purchased from the Company by
use of a promissory note, such note has been fully paid with respect to such
shares); or (2) were obtained by Participant in the open public market; and
(ii) are clear of all liens, claims, encumbrances or security interests. Payment
of the Exercise Price by a Participant who is an officer, director or other
“insider” subject to Section 16(b) of the Exchange Act in the form of a Stock
for Stock Exercise is subject to pre-approval by the Administrator, in its sole
discretion, in a manner that complies with the specificity requirements of Rule
16b-3 under the Exchange Act, including the

 

Bronco Drilling Company, Inc. Stock Option Agreement Page 3



--------------------------------------------------------------------------------

name of the Participant involved in the transaction, the nature of the
transaction, the number of shares to be acquired or disposed of by the
Participant and the material terms of the Options involved in the transaction.

(b) during any period for which the Common Stock is publicly traded (i.e., the
Common Stock is listed on any established stock exchange or a national market
system, including without limitation the Nasdaq National Market, or if the
Common Stock is quoted on the Nasdaq System (but not on the Nasdaq National
Market) or any similar system whereby the Common Stock is regularly quoted by a
recognized securities dealer but closing sale prices are not reported), (i) a
copy of instructions to a broker-dealer that is a member of the National
Association of Securities Dealers (an “NASD Dealer”) directing such broker to
sell the Shares for which this Option is exercised, and to remit to the Company
the aggregate Exercise Price of such Option or (ii) through a “margin”
commitment from Participant and an NASD Dealer whereby Participant irrevocably
elects to exercise the Option and to pledge the Shares so purchased to the NASD
Dealer in a margin account as security for a loan from NASD Dealer in the amount
of the total Exercise Price, and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the total Exercise Price directly to the
Company (collectively referred to as a “Cashless Exercise”); provided, however,
a Cashless Exercise by a Director or executive officer that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by the Company, a Parent or Subsidiary in violation of Section 402(a)
of the Sarbanes-Oxley Act (codified as Section 13(k) of the Securities Exchange
Act of 1934, 15 U.S.C. § 78m(k)) shall be prohibited;

(c) by any other form of legal consideration that may be acceptable to the
Administrator, including without limitation with a full-recourse promissory
note. However, if there is a stated par value of the shares and applicable law
requires, the par value of the shares, if newly issued, shall be paid in cash or
cash equivalents. The shares shall be pledged as security for payment of the
principal amount of the promissory note and interest thereon. The interest rate
payable under the terms of the promissory note shall not be less than the
minimum rate (if any) required to avoid the imputation of additional interest
under the Code. Subject to the foregoing, the Administrator (in its sole
discretion) shall specify the term, interest rate, amortization requirements (if
any) and other provisions of such note. Unless the Administrator determines
otherwise, shares of Common Stock having a Fair Market Value at least equal to
the principal amount of the loan shall be pledged by the holder to the Company
as security for payment of the unpaid balance of the loan and such pledge shall
be evidenced by a pledge agreement, the terms of which shall be determined by
the Administrator, in its discretion; provided, however, that each loan shall
comply with all applicable laws, regulations and rules of the Board of Governors
of the Federal Reserve System and any other governmental agency having
jurisdiction. Exercise with a promissory note or other transaction by a Director
or executive officer that involves or may involve a direct or indirect extension
of credit or arrangement of an extension of credit by the Company, or an
Affiliate in violation of section 402(a) of the Sarbanes-Oxley Act (codified as
Section 13(k) of the Securities Exchange Act of 1934, 15 U.S.C. § 78m(k)) shall
be prohibited; or

(d) by any combination of the foregoing that may be acceptable to the
Administrator.

 

Bronco Drilling Company, Inc. Stock Option Agreement Page 4



--------------------------------------------------------------------------------

5.4. Tax Withholding. Prior to the issuance of the Shares upon exercise of the
Option, Participant must pay or provide for any applicable federal, state and
local withholding obligations of the Company. If the Administrator permits,
Participant also may provide for payment of withholding taxes upon exercise of
the Option by one or more of the following means: (a) tendering a cash payment;
(b) a broker assisted Cashless Exercise, (c) tendering previously acquired
shares of Common Stock with a Fair Market Value equal to or less than the
minimum statutory amount of taxes required to be withheld by law, or (d) by
requesting that the Company retain Shares from the Shares otherwise issuable to
the Participant as a result of the exercise of this Option, provided that no
Shares are withheld with a Fair Market Value exceeding the minimum statutory
amount of taxes required to be withheld by law (“Share Withholding”). In such
case, the Company shall issue the net number of Shares to the Participant by
deducting the Shares retained from the Shares issuable upon exercise. Payment of
the tax withholding by a Participant who is an officer, director or other
“insider” subject to Section 16(b) of the Exchange Act by a tender of Common
Stock or in the form of Share Withholding is subject to pre-approval by the
Administrator, in its sole discretion, in a manner that complies with the
specificity requirements of Rule 16b-3 under the Exchange Act, including the
name of the Participant involved in the transaction, the nature of the
transaction, the number of shares to be acquired or disposed of by the
Participant and the material terms of the Options involved in the transaction.

5.5. Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares registered in the name of Participant, Participant’s authorized
assignee, or Participant’s legal representative, and shall deliver certificates
representing the Shares with the appropriate legends affixed thereto.

6. Notice of Disqualifying Disposition of ISO Shares. If the Option is an ISO,
and if Participant sells or otherwise disposes of any of the Shares acquired
pursuant to the ISO on or before the later of (a) the date two (2) years after
the Date of Grant, and (b) the date one (1) year after transfer of such Shares
to Participant upon exercise of the Option, Participant shall immediately notify
the Company in writing of such disposition. Participant agrees that Participant
will satisfy any obligation in the event any such disposition causes Participant
to be subject to income tax withholding by the Company on the compensation
income recognized by Participant from the early disposition by payment in cash
or out of the current wages or other compensation payable to Participant.

7. Compliance with Laws and Regulations. The exercise of the Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
Participant understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

8. Nontransferability of Option. If the Option is an ISO, the Option may not be
transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of Participant only by
Participant or in the event of Participant’s incapacity, by Participant’s legal
representative. The terms of the Option shall be binding upon

 

Bronco Drilling Company, Inc. Stock Option Agreement Page 5



--------------------------------------------------------------------------------

the executors, administrators, successors and assigns of Participant. If the
Option is not an ISO, upon written approval by the Administrator, it may be
transferred by gift or domestic relations order to a member of the Participant’s
immediate family (child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than 50% of
the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than 50% of the voting interests.

9. Privileges of Stock Ownership. Participant shall not have any of the rights
of a Stockholder with respect to any Shares until the Shares are issued to
Participant.

10. Obligation To Sell. Notwithstanding anything herein to the contrary, if at
any time following Optionee’s acquisition of shares of Stock hereunder,
stockholders of the Company owning 51% or more of the shares of the Company (on
a fully diluted basis) (the “Control Sellers”) enter into an agreement
(including any agreement in principal) to transfer all of their shares to any
person or group of persons who are not affiliated with the Control Sellers, such
Control Sellers may require each stockholder who is not a Control Seller (a
“Non-Control Seller”) to sell all of their shares to such person or group of
persons at a price and on terms and conditions the same as those on which such
Control Sellers have agreed to sell their shares, other than terms and
conditions relating to the performance or non-performance of services. For the
purposes of the preceding sentence, an affiliate of a Control Seller is a person
who controls, which is controlled by, or which is under common control with, the
Control Seller.

11. Restrictions On Transfer.

11.1. Securities Law Restrictions. Regardless of whether the offering and sale
of Shares under the Plan have been registered under the Securities Act or have
been registered or qualified under the securities laws of any state, the Company
at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.

11.2. Market Stand-Off. If an underwritten public offering by the Company of its
equity securities occurs pursuant to an effective registration statement filed
under the Securities Act, the Optionee shall not sell, make any short sale of,
loan, hypothecate, pledge, grant any option for the repurchase of, transfer the
economic consequences of ownership or otherwise dispose or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to
any Shares without the prior written consent of the Company or its underwriters,
for such period of time from and after the effective date of such registration
statement as may be requested by the Company or such underwriters (the “Market
Stand-Off”). In order to enforce the Market Stand-Off, the Company may impose
stop-transfer instructions with respect to the Shares acquired under this
Agreement until the end of the applicable stand-off period. If there is any
change in the number of outstanding shares of Common Stock by reason of a stock
split, reverse stock split, stock dividend, recapitalization, combination,
reclassification,

 

Bronco Drilling Company, Inc. Stock Option Agreement Page 6



--------------------------------------------------------------------------------

dissolution or liquidation of the Company, any corporate separation or division
(including, but not limited to, a split-up, a split-off or a spin-off), a merger
or consolidation; a reverse merger or similar transaction, then any new,
substituted or additional securities which are by reason of such transaction
distributed with respect to any Shares subject to the Market Stand-Off, or into
which such Shares thereby become convertible, shall immediately be subject to
the Market Stand-Off.

11.3. Administration. Any determination by the Administrator and its counsel in
connection with any of the matters set forth in this Section 11 shall be
conclusive and binding on the Optionee and all other persons.

12. General.

12.1. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or the Company to the Administrator for
review. The resolution of such a dispute by the Administrator shall be final and
binding on the Company and Participant.

12.2. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof. If any inconsistency should exit between the nondiscretionary
terms and conditions of this Agreement and the Plan, the Plan shall govern and
control.

12.3. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated above or to such other address as such
party may designate in writing from time to time to the Company. All notices
shall be deemed to have been given or delivered upon: (a) personal delivery;
(b) five (5) days after deposit in the United States mail by certified or
registered mail (return receipt requested); (c) two (2) business day after
deposit with any return receipt express courier (prepaid); or (d) one
(1) business day after transmission by facsimile.

12.4. Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

12.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

13. Acceptance. Participant hereby acknowledges receipt of a copy of the
Certificate, the Plan and this Agreement. Participant has read and understands
the terms and provisions thereof, and accepts the Option subject to all the
terms and conditions of the

 

Bronco Drilling Company, Inc. Stock Option Agreement Page 7



--------------------------------------------------------------------------------

Certificate, the Plan and this Agreement. Participant acknowledges that there
may be adverse tax consequences upon exercise of the Option or disposition of
the Shares and that Participant should consult a tax advisor prior to such
exercise or disposition.

14. Section 409A Limitation. In the event the Administrator determines at any
time that this Option has been granted with an exercise price less than Fair
Market Value of the Shares subject to the Option on the date the Option is
granted (regardless of whether or not such exercise price is intentionally or
unintentionally priced at less than Fair Market Value, or is materially modified
at a time when the Fair Market Value exceeds the exercise price), or is
otherwise determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, notwithstanding any provision of the
Plan or this Option Agreement to the contrary, the Option shall satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code, in accordance with Section 8 of the Plan. The
specified exercise date and term shall be the default date and term specified in
Section 8 of the Plan. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time or if an Option is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the terms of such Option do not satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code and Section 8 of the Plan.

 

Bronco Drilling Company, Inc. Stock Option Agreement Page 8



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF STOCK OPTION EXERCISE AGREEMENT

 

¨ Incentive Stock Option

   Optionee: __________________________

¨ Nonstatutory Stock Option

   Date: __________________________

STOCK OPTION EXERCISE NOTICE

Bronco Drilling Company, Inc.

14313 N. May Avenue, Suite 100

Oklahoma City, Oklahoma 73134

Attention: Chief Financial Officer

Ladies and Gentlemen:

1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Bronco Drilling Company, Inc., a Delaware
corporation (the “Company”), pursuant to the Company’s 2006 Stock Incentive Plan
(the “Plan”), my Certificate of Stock Option Award (the “Certificate”) and my
Stock Option Agreement (the “Option Agreement”) as follows:

 

Grant Number:

   _________________

Date of Option Grant:

   _________________

Number of Option Shares:

   _________________

Exercise Price per Share:

   $_________________

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Certificate and the Option Agreement:

 

Total Shares Purchased:

   _________________

Total Exercise Price

  

(Total Shares X Price per Share)

   $_________________

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

Cash:

   $_________________

 

Bronco Drilling Company, Inc. Stock Option Exercise Agreement



--------------------------------------------------------------------------------

Check:

   $_________________

Tender of Company Stock:

   Contact Plan Administrator

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option.

5. Optionee Information.

 

My address is:

           

My Social Security Number is:

     

6. Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Treasurer of the Company if I
transfer any of the Shares within one (1) year from the date I exercise all or
part of the Option or within two (2) years of the Date of Option Grant.

7. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Option Agreement,
including the Right of First Refusal set forth therein, to all of which I hereby
expressly assent. This Agreement shall inure to the benefit of and be binding
upon my heirs, executors, administrators, successors and assigns.

I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Notice and my Option Agreement, copies of which I have received and
carefully read and understand.

 

Very truly yours,

   

(Signature)

Receipt of the above is hereby acknowledged.

BRONCO DRILLING COMPANY, INC.

 

By:

    

Title:

    

Dated:

    

 

Bronco Drilling Company, Inc. Stock Option Exercise Agreement Page 2